Case 6:19-cv-00285-JDK-KNM Document 5 Filed 07/09/19 Page 1 of 3 PageID #: 39



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                       TYLER DIVISION

                                      §
                                      §
    LISA HARMON                       §
        Plaintiff                     §
                                      §    CASE NO. 6:19-CV-00285-JDK-KNM
    vs.                               §
                                      §
    WAL-MART STORES TEXAS, LLC        §
         Defendant                    §
                                      §
                                      §
                                      §
                   ORDER SETTING SCHEDULING CONFERENCE

         The above-style case has been assigned to the undersigned. As such, the Court orders the

parties to appear for a scheduling/status conference on August 13, 2019 at 10:30 a.m. In addition,

the parties are to submit an up-to-date Docket Control Order and Discovery Order taken from the

undersigned’s website no later than 9:00 a.m. ten days prior to the above date.1 The parties shall

also submit an agreed order related to the discovery and production of electronically stored

information (ESI), and a Protective Order.2 If the parties cannot agree to the terms of the Discovery

Order, Docket Control Order, and any issues related to ESI and/or Protective Order, the parties

may submit their disputes by the deadline outlined above.3




1
  Consent to the undersigned will be discussed at the scheduling conference. Counsel is encouraged to discuss
consent with their clients prior to the scheduling conference. The parties may refer to the Court’s website for a
consent form. If all parties execute the consent form and submit it and the above-referenced documents by the
date outlined above, the parties will not be required to attend the scheduling/status conference.
2
  The parties may refer to the Court’s website for a sample protective order.
3
  In the event that the parties do not believe issues regarding ESI or protective orders will arise, the parties need not
submit such documents, but shall notify the Court that such orders will not be necessary.
Case 6:19-cv-00285-JDK-KNM Document 5 Filed 07/09/19 Page 2 of 3 PageID #: 40



       The following dates shall be incorporated into the Docket Control Order:


               Dispositive Motion                February 18, 2020;
               Deadline

               Pre-Trial Conference              July 14, 2020 at 9:00 a.m. before Judge K. Nicole
                                                 Mitchell;

               Jury Selection                    July 20, 2020 at 9:00 a.m. before Judge Jeremy D.
                                                 Kernodle;

               Jury Trial                        July 20, 2020 at 9:00 a.m. before Judge Jeremy D.
                                                 Kernodle;


       In addition, if Plaintiff intends to file additional related cases, it shall file a notice indicating

as such by the same deadline.

       The Court further ORDERS as follows:

   1. Unrepresented parties are bound by the requirements imposed upon counsel in this order.

   2. Counsel must file with the clerk within fifteen days from receipt of this order a certificate
      listing all persons, associations of persons, firms, partnerships, corporations, affiliates,
      parent corporations, or other entities that are financially interested in the outcome of this
      litigation. If a group can be specified by a general description, individual listing is not
      necessary. Underline the name of each corporation whose securities are publicly traded. If
      new parties are added or if additional persons or entities that are financially interested in
      the outcome of the litigation are identified at any time during the pendency of this litigation,
      then each counsel must promptly file an amended certificate with the clerk.

   3. Absent agreement, depositions of witnesses will not be taken until after the scheduling
      conference. Following the conference, the Court will enter a Docket Control Order and
      Discovery Order establishing parameters of discovery and setting deadlines controlling
      disposition of the case.

   4. The use of fictitious names is disfavored by federal courts. Doe v. Blue Cross & Blue
      Shield, 112 F.3d 869 (7th Cir. 1997). Notice is given that the Court will enter an order
      dismissing all fictitious parties, if any, following the Scheduling Conference. Dismissal is
      without prejudice to take advantage of the provisions of Federal Rule of Civil Procedure
      15(c).

   5. Plaintiff’s counsel must immediately notify the Court upon settlement.



                                                    2
Case 6:19-cv-00285-JDK-KNM Document 5 Filed 07/09/19 Page 3 of 3 PageID #: 41



   6.   Failure to comply with this order invites sanctions, including, as appropriate, dismissal of
        the action or default judgment and assessment of fees and costs. See Fed. R. Civ. P. 16(f).


        So ORDERED and SIGNED this 9th day of July, 2019.




                                                 3
